DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being directed to unclear subject matter.
Claim 9 recites the limitation "the first hardware AND gate" in line 4 and lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes it should most likely read “a first hardware AND gate.”
	Claim 10 recites the limitation "the second hardware AND gate" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 12 recites the limitation "the first hardware AND gate" in line 2 and "the second hardware AND gate" in line 3.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 9 and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

8.	Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

9. A computer-implemented method, comprising: 
performing a logical AND operation between a first sign extend signal and a most significant bit (MSB) of a first operand; 
concatenating an output of the first hardware AND gate and the first operand; and 
communicating a result of the concatenation of the output of the first hardware AND gate and the first operand to a hardware binary multiplier.
9.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes or done by pen and paper.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “hardware AND gate” and “hardware binary multiplier” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Further the claim recites “communicating a result of the concatenation of the output of the first hardware AND gate and the first operand to a hardware binary multiplier.” However, this step is recited as a general means of outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
10.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore outputting data/communicating data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

11.	Claims 16 is rejected for similar reasons as presented above with reference to claim 9 as the recite the similar abstract ideas found in claim 9 above. 
As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):
16. A deep neural network (DNN) processor comprising a plurality of neural processing elements, each of the neural processing elements configured to: 
receive an 8-bit operand, the 8-bit operand comprising a signed binary 8-bit operand or an unsigned 8-bit operand; 
perform a logical AND operation on a most significant bit (MSB) of the 8-bit operand and a binary signal indicating whether a sign extension operation is to be performed on the 8-bit operand; 
add a new MSB to the 8-bit operand to create a 9-bit signed binary value; 
store a result of the logical AND operation in the new MSB of the 9-bit signed value; and 
communicate the 9-bit signed value to a multiplier.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “deep neural network (DNN) processor comprising a plurality of neural processing elements” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Further the claim recites “store a result of the logical AND operation in the new MSB of the 9-bit signed value; and communicate the 9-bit signed value to a multiplier.” However, this step is recited as a general means of storing and outputting/communicating data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering/storing/outputting and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore storing data and communicating data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

12.	Dependent claims 17-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

13.	Claim 17 recites “wherein the plurality of neural processing elements are further configured to: receive a second 8-bit operand, the second 8-bit operand comprising a signed binary 8-bit operand or an unsigned 8-bit operand; perform a logical AND operation on a most significant bit (MSB) of the second 8-bit operand and a second binary signal indicating whether a sign extension operation is to be performed on the second 8-bit operand; add a new MSB to the second 8-bit operand to create a second 9-bit signed binary value; store a result of the logical AND operation in the new MSB of the second 9-bit signed value; and communicate the second 9-bit signed value to the multiplier,” and thus similarly rejected as claim 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 18 recites “wherein an output of the hardware binary multiplier comprises a signed 18-bit binary number;” and thus similarly rejected as claim 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claim 19 recites “wherein a state of the binary signal is based upon a type of a layer of a DNN previously processed by the DNN processor;” and thus similarly rejected as claim 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claim 20 recites “wherein the binary signal indicating whether a sign extension operation is to be performed on the 8-bit operand is set based upon a non-linearity applied in a layer of a DNN previously processed by the DNN processor;” and thus similarly rejected as claim 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makineni et al (hereafter Makineni) in view of Martin et al (hereafter Martin)(EP 3480691).

19.	As to claim 9, Makineni discloses a computer-implemented method (abstract), comprising: 
performing a logical operation between a first sign extend signal (fig. 7, 205, sign extend) and a most significant bit (MSB) of a first operand (column 6, lines 29-30, sign bit 7 of B0 is an input to multiplexer 205 which has 0 as a second input, sign extend signal selects sign bit 7 using a multiplexer, fig. 7); 
concatenating an output of the first hardware gate and the first operand (extended operand B0 is fed to the Booth encoders, fig. 7, i.e. operand is treated as a 9 bit operand, the extended sign bit output by the multiplexer is concatenated to the operand); and 
communicating a result of the concatenation of the output of the first hardware gate and the first operand to a hardware binary multiplier (column 6, lines 21-25 “Booth encoder outputs are inputs…for 16x8 multipliers”).

20.	Makineni does not explicitly disclose the operation is an AND operation and the first hardware is and AND gate. However, Martin discloses the operation is an AND operation and the first hardware is and AND gate (Pages 7-8, [0036]-[0038] and fig. 4, gating logic are AND gates). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Makineni, by utilizing AND operations with AND gates, for the benefit of providng hardware to process operations more efficiently and requiring less processing power (Martin [0002]). 

21.	As to claim 16, the claim is rejected for similar reasons as to claim 9 above, and further disclose extending an 8-bit operand to a 9-bit operand and a deep neural network processor. The combination of Makineni and Martin further disclose extending an 8-bit operand to a 9-bit operand (fig. 8, operand B0 extended from 8 to 9 bit) and a deep neural network processor (Martin [0002]).

Allowable Subject Matter
22.	Claims 1-8 allowed.
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

23.	Claims 11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


24.	Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


25.	The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 recites at least “a second hardware AND gate configured to perform a logical AND operation between a second sign extend signal and a MSB of a second operand, and a second concatenator configured to concatenate an output of the second hardware AND gate and the second operand and provide a second output to the hardware binary multiplier.” 
	The combination of Makineni and Martin teaches each of the plurality of neural processing elements comprising a first hardware AND gate configured to perform a logical AND operation between a first sign extend signal and a most significant bit (MSB) of a first operand 202A, a first concatenator configured to concatenate an output of the first hardware AND gate and the first operand and provide a first output to a hardware binary multiplier; however, the prior art of record does not teach or suggest at least “a second hardware AND gate configured to perform a logical AND operation between a second sign extend signal and a MSB of a second operand, and a second concatenator configured to concatenate an output of the second hardware AND gate and the second operand and provide a second output to the hardware binary multiplier.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182